
	
		I
		111th CONGRESS
		1st Session
		H. R. 364
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce,
			 Mr. Sherman,
			 Mr. Markey of Massachusetts,
			 Mr. Fortenberry,
			 Mr. Burton of Indiana,
			 Mr. Boozman, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To restrict nuclear cooperation with the United Arab
		  Emirates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Limitation on Nuclear Cooperation with the United Arab Emirates Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Affairs of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations of the Senate.
				(2)Government of the
			 United Arab Emirates
				(A)In
			 generalThe term
			 Government of the United Arab Emirates includes the government of
			 any subdivision of the United Arab Emirates, and any agency or instrumentality
			 of the Government of the United Arab Emirates.
				(B)Agency or
			 instrumentalityFor purposes of subparagraph (A), the term
			 agency or instrumentality of the Government of the United Arab
			 Emirates means an agency or instrumentality of a foreign state as
			 defined in section 1603(b) of title 28, United States Code, with each reference
			 in such section to a foreign state deemed to be a reference to
			 the United Arab Emirates.
				(3)Government of
			 Iran
				(A)In
			 generalThe term Government of Iran includes the
			 government of any subdivision of Iran, and any agency or instrumentality of the
			 Government of Iran.
				(B)Agency or
			 instrumentalityFor purposes
			 of subparagraph (A), the term agency or instrumentality of the Government
			 of Iran means an agency or instrumentality of a foreign state as defined
			 in section 1603(b) of title 28, United States Code, with each reference in such
			 section to a foreign state deemed to be a reference to
			 Iran.
				(4)National of the
			 United Arab EmiratesThe term national of the United Arab
			 Emirates means—
				(A)any citizen of the United Arab Emirates;
			 or
				(B)any other legal entity that is organized
			 under the laws of the United Arab Emirates.
				(5)National of
			 IranThe term national of Iran means—
				(A)any citizen of
			 Iran; or
				(B)any other legal
			 entity that is organized under the laws of Iran.
				3.Restriction on
			 nuclear cooperation with the United Arab Emirates
			(a)Restriction on
			 nuclear cooperation agreementNotwithstanding any other provision of law
			 or any international agreement, no agreement for cooperation between the United
			 States of America and the United Arab Emirates pursuant to section 123 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2153) may enter into force on or after the
			 date of the enactment of this Act unless not less than 30 legislative days
			 prior to such entry into force the President certifies to the appropriate
			 congressional committees that the requirements of subsection (c) have been
			 met.
			(b)Restriction on
			 exports of nuclear material, equipment, or technologyNo license may be issued for the export of
			 nuclear material, equipment, or technology to the United Arab Emirates pursuant
			 to an agreement for cooperation between the United States of America and the
			 United Arab Emirates pursuant to section 123 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2153) for any fiscal year beginning after the date of the enactment
			 of this Act unless not less than 30 legislative days prior to the issuance of
			 such license the President certifies to the appropriate congressional
			 committees for such fiscal year that the requirements of subsection (c) have
			 been met.
			(c)RequirementsThe
			 requirements referred to in this subsection are the following:
				(1)The Government of the United Arab Emirates
			 has taken, and is continuing to take, effective actions to prohibit, terminate,
			 and prevent the transfer of goods, services, or technology to the Government of
			 Iran, including fully implementing United Nations Security Council sanctions
			 against Iran.
				(2)For the preceding
			 12-month period—
					(A)there has been no cooperation with respect
			 to any activity described in paragraph (1) between the Government of the United
			 Arab Emirates and the Government of Iran, any national of Iran, or any
			 Iranian-controlled entity based on all credible information available to the
			 United States at the time of the certification;
					(B)(i)there has been no cooperation with respect
			 to any activity described in paragraph (1) between any national of the United
			 Arab Emirates and the Government of Iran, any national of Iran, or any
			 Iranian-controlled entity based on all credible information available to the
			 United States at the time of the certification; or
						(ii)the Government of the United Arab Emirates
			 has—
							(I)terminated all cooperation between any such
			 United Arab Emirates national and the Government of Iran, any such Iranian
			 national, or any such Iranian-controlled entity;
							(II)instituted effective measures to prevent
			 a reoccurrence of any such cooperation; and
							(III)prosecuted any such United Arab Emirates
			 national; and
							(C)the Government of
			 the United Arab Emirates has not engaged in or condoned activities that
			 violate—
						(i)the Iran Sanctions Act of 1996, including
			 Executive Orders 12957, 12959, 13059 and other executive orders issued pursuant
			 to such Act;
						(ii)the
			 Iran, North Korea, and Syria Nonproliferation Act; and
						(iii)other provisions
			 of applicable United States law.
						(3)The Government of
			 the United Arab Emirates—
					(A)has developed and
			 fully implemented an export control regime in accordance with international
			 standards;
					(B)has developed and
			 implemented the appropriate or necessary legislative and functional actions to
			 target the logistical and financial networks that support terrorist
			 organizations; and
					(C)has cooperated with the United States in
			 identifying, preventing, disrupting and, where appropriate, prosecuting
			 entities and individuals that assist Iran’s procurement of goods, services, or
			 technology, and entities affiliated with the Iranian Revolutionary Guard
			 Corps.
					(d)Goods, services,
			 or technology defined
				(1)In
			 generalExcept as provided in paragraph (2), in this section, the
			 term goods, services, or technology means—
					(A)goods, services,
			 or technology listed on—
						(i)(I)the Nuclear Suppliers
			 Group Guidelines for the Export of Nuclear Material, Equipment and Technology
			 (published by the International Atomic Energy Agency as Information Circular
			 INFCIRC/254/Rev. 8/Part 1, and subsequent revisions) and Guidelines for
			 Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIRC/254/Rev. 7/Part 2, and subsequent revisions);
							(II)the Missile Technology Control Regime
			 Equipment and Technology Annex of June 11, 1996, and subsequent
			 revisions;
							(III)the lists of items and substances
			 relating to biological and chemical weapons the export of which is controlled
			 by the Australia Group;
							(IV)the Schedule One or Schedule Two list of
			 toxic chemicals and precursors the export of which is controlled pursuant to
			 the Convention on the Prohibition of the Development, Production, Stockpiling
			 and Use of Chemical Weapons and on Their Destruction;
							(V)the Wassenaar Arrangement list of Dual
			 Use Goods and Technologies and Munitions list of July 12, 1996, and subsequent
			 revisions;
							(VI)the United States Munitions List under
			 section 38 of the Arms Export Control Act (22 U.S.C. 2778) for which special
			 export controls are warranted under such Act (22 U.S.C. 2751 3 et seq.);
			 or
							(VII)the
			 Commerce Control List maintained under part 774 of title 15, Code of Federal
			 Regulations; or
							(B)goods, services,
			 or technology not listed on any list identified in subparagraph (A) but which
			 nevertheless would be, if they were United States goods, services, or
			 technology, prohibited for export to Iran because of their potential to make a
			 material contribution to the development of nuclear, biological, or chemical
			 weapons, or of ballistic or cruise missile systems.
					(2)ExclusionThe term goods, services, or
			 technology does not include goods, services, or technology that are
			 directly related to the operation of the Bushehr nuclear power reactor.
				
